Citation Nr: 0637847	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 899	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of left hip 
septic arthritis, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1982 to April 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2003 rating action that denied a rating in excess 
of 10% for residuals of left hip septic arthritis.  

In November 2003, the veteran testified at a hearing before a 
decision review officer at the RO; a transcript of the 
hearing is of record.

In March 2006, the RO notified the veteran of a Board 
videoconference hearing that had been scheduled for him for a 
date in May.  In May 2006, prior to the hearing, the veteran 
notified the RO of his withdrawal of his request for a Board 
hearing.


FINDINGS OF FACT

1.	All notification and development action needed to render 
a fair decision on the claim on appeal has been 
accomplished.  

2.	The veteran's residuals of left hip septic arthritis are 
manifested by complaints of left hip pain and stiffness, 
with objective findings showing some limitation of hip 
motion and tenderness, but no instability, dislocation, 
locking, or functional limitation on regular walking or 
standing.        




CONCLUSION OF LAW

The criteria for a rating in excess of 10% for residuals of 
left hip septic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);           38 C.F.R. 
§ 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252, 
5253, 5255 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

April 2003 pre-rating and February 2005 post-rating RO 
letters informed the veteran of the VA's responsibilities to 
notify and assist him in his claim, and what was needed to 
establish entitlement to a rating in excess of 10% (evidence 
showing that the disability had worsened).  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  The 2005 RO letter further specified what records the 
VA was responsible for obtaining, to include Federal records, 
and notified the veteran that he should submit any evidence 
that he had in his possession that pertained to his claim.  
The Board thus finds that those RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the June 2003 rating action on 
appeal.  Moreover, the Board finds that, in this appeal, any 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded several opportunities to 
present information and/or evidence in support thereof.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
After the February 2005 RO notice letter (which substantially 
completed the VA's notice requirements in this case), the RO 
gave the veteran further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in November 2005 (as reflected in the Supplemental Statement 
of the Case (SSOC)).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code, as well as the 
effective date pertaining thereto.  In this case, the Board 
finds that the appellant was cumulatively informed of the 
applicable rating formula and the effective date information 
in the October 2003 SOC, the March 2004 and November 2005 
SSOCs, and the March 2006 RO letter, and that this suffices 
for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available VA medical records up to 
2005.  The veteran was afforded comprehensive VA orthopedic 
examinations in May 2003 and October 2005.  A transcript of 
the veteran's 2003 RO hearing is of record, and in May 2006 
the veteran withdrew his request for a Board videoconference 
hearing.  Although in November 2006 the veteran's 
representative requested that additional VA medical records 
be obtained, the Board is satisfied that the current evidence 
of record is adequate to equitably adjudicate this claim, and 
that additional VA medical records are thus not necessary.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Under DC 5255, malunion of either femur warrants a 10% rating 
when the disability results in slight knee or hip disability.  
A 20% rating requires that the malunion produce moderate knee 
or hip disability. A 30% rating requires that the malunion 
produce marked knee or hip disability.  Fracture of the 
surgical neck of either femur warrants a 60% rating if the 
fracture results in a false joint.  Fracture of the shaft or 
anatomical neck of either femur with nonunion also warrants a          
60% rating when there is no loose motion and weight-bearing 
is preserved with the aid of a brace.  An 80% rating requires 
nonunion of a spiral or oblique fracture with loose motion.

Under DC 5253, limitation of rotation of either thigh 
warrants a 10% rating when toe-out of the affected leg cannot 
be performed to more than 15 degrees.  Limitation of 
adduction of either thigh warrants a 10% rating when the legs 
cannot be crossed due to the limitation.  Limitation of 
abduction of either thigh warrants a 20% rating when motion 
is lost beyond 10 degrees.  

Under DC 5252, limitation of flexion of either thigh to 45 
degrees warrants a     10% rating.  A 20% rating requires 
that flexion be limited to 30 degrees.  A        30% rating 
requires that flexion be limited to 20 degrees.  A 40% rating 
requires that flexion be limited to 10 degrees.

Under DC 5251, limitation of extension of either thigh to 5 
degrees warrants a   10% rating.  10% is the maximum rating 
available under DC 5251.

Under DC 5250, favorable ankylosis of either hip warrants a 
60% rating.  A       70% rating requires intermediate 
ankylosis.  A 90% rating requires unfavorable or extremely 
unfavorable ankylosis which prevents the foot from reaching 
the ground and necessitates crutches.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees. See 38 C.F.R. § 4.71, 
Plate II.   

Considering the evidence of record from 2003 to 2005 in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 10% for residuals of left hip septic arthritis is 
not warranted.  

During that period, the veteran's residuals of left hip 
septic arthritis were manifested by complaints of left hip 
pain and stiffness, with objective findings showing some 
limitation of hip motion and tenderness, but no instability, 
dislocation, locking, or functional limitation on regular 
walking or standing.        

Although on May 2003 VA orthopedic examination the veteran 
complained of left hip pain which somewhat interfered with 
his job as a truck driver, there was no hip locking or giving 
way, flare-ups, episodes of dislocation or recurrent 
subluxation, or constitutional symptoms of inflammatory 
arthritis.  On examination, the veteran walked with a limp 
favoring the left leg.  There was pain on left hip motion, 
with flexion beginning at 70 degrees, and becoming maximum at 
85 degrees where flexion was limited.  Pain was also severe 
with abduction to 15 degrees, adduction and internal rotation 
to 30 degrees each, and internal rotation to 10 degrees.  The 
examiner noted that there was no left hip ankylosis.  Left 
hip X-rays revealed no evidence of fracture, degenerative 
change, or obvious septic arthritis.  The diagnosis was 
residuals of left hip septic arthritis with staphylococcus 
infection, without evidence of degenerative joint disease 
(DJD).

August 2003 VA outpatient records noted that the veteran had 
residual limited left thigh flexion, but he generally did 
very well, except that his left leg ached on some days.  On 
examination, gait was normal.  The left thigh muscle was 
smaller than the right.  The assessment was chronic left hip 
pain with limited thigh function.

At the November 2003 RO hearing, the veteran testified about 
the degree of severity of his left hip disability and how it 
impaired him functionally.  He stated that his stiff left hip 
and low back bothered him in his job as a truck driver, but 
that hip problems had not required him to take a day off 
work.  He stated that he had not had any medical treatment 
for his left hip during the past year.  

In a mid-December 2003 statement, the veteran's employer 
stated that he had missed 27 days from work due to 
unspecified sickness thus far in 2003.

Late December 2003 VA outpatient records indicated that the 
veteran had missed    2 days from work due to low back pain.  
The assessment was chronic low back pain with degenerative 
lumbar spine changes, which the Board notes is not a service-
connected disability.

February 2004 VA outpatient treatment records indicate that 
the veteran complained of pain in the left sacrum and 
sacroiliac area; the examiner noted that the pain was not in 
the left hip joint area, and that the veteran's low back pain 
was so severe that it sometimes prevented him from working as 
a truck driver.  The veteran currently reported having been 
off work for 3 weeks.  The assessment was chronic low back 
and sacroiliac pain, with recent X-ray evidence of 
progression of DJD (a non-service-connected disability).

On June 2004 VA orthopedic examination, the veteran was noted 
to have been unemployed for the last 1.5 years due to his 
back and combined medical problems.  He was laid off from his 
job as a truck driver after he missed some 30 days of work 
due to back problems (a non-service-connected disability).  
The examiner opined that the veteran's lumbar spine 
degenerative changes were not caused by or the result of his 
left hip septic arthritis.

The veteran's gait was stable on subsequent June 2004 and 
February 2005 VA outpatient examinations.

Although on October 2005 VA orthopedic examination the 
veteran complained of left hip pain and occasional stiffness, 
there was no swelling, locking, or episodes of dislocation, 
and treatment with a TENS unit relieved the pain.  The 
veteran also complained of flare-ups of left hip pain when 
squatting or lifting.  Although prolonged walking for more 
than 20 or 30 minutes aggravated the left hip pain, resting 
and light stretching eased it.  The veteran was able to walk 
without the need of assistive devices, and he did not use a 
walking cane.  He had been unemployed since 2003, but was 
able to perform daily activities, walk for about 20 to 30 
minutes, and perform household chores such as laundry and 
washing dishes.  He avoided prolonged walking, running, and 
heavy lifting.  

On current examination, the veteran walked without a limp, 
and was able to remove his own shoes and socks.  Left hip 
forward flexion was from 0 to 115 degrees with pain beyond 
that point, backward extension from 0 to 30 degrees and 
painless, adduction from 0 to 25 degrees and painless, 
abduction from 0 to 45 degrees with some pain at 45 degrees, 
internal rotation from 0 to 40 degrees and painless, and 
external rotation from 0 to 50 degrees with pain beyond that 
point.  There was tenderness at the left trochanteric area, 
but no effusion or erythematic change over the trochanteric 
or femur head area.  No muscle atrophy or spasm or 
instability was noted.  Although the veteran's left hip 
motion was limited by pain, repetitive use showed no 
additional loss of motion, fatigue, incoordination, or lack 
of endurance.  The veteran was able to bear weight on the 
left leg with no functional limitation on regular walking or 
standing.  He could stand on his heels and toes and squat 
down half-way, but was unable to squat down fully because of 
left hip pain.  The diagnosis was status post left hip septic 
arthritis with residual pain, some limitation of motion, and 
no instability.    

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 20% rating for residuals of left hip septic arthritis 
under any applicable rating criteria: that is, moderate hip 
disability under DC 5255; limitation of thigh abduction with 
motion lost beyond   10 degrees under DC 5253; or limitation 
of thigh flexion to 30 degrees under DC 5252.  The Board 
notes that 10% is the maximum rating available for limitation 
of thigh extension under DC 5251, and that a rating under DC 
5250 for hip ankylosis is not appropriate in this case, where 
the 2003 VA examiner specifically found that there was no 
evidence of such ankylosis.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for residuals of left hip septic arthritis during 
the period in question.  Although on the most recent 
comprehensive VA examination in 2005 the veteran complained 
of flare-ups of left hip pain when squatting or lifting, and 
prolonged walking for more than 20 or 30 minutes aggravated 
the left hip pain, repetitive use showed no additional loss 
of motion, fatigue, incoordination, or lack of endurance, and 
there was no functional limitation on regular walking or 
standing.  Moreover, the medical records clearly establish 
that the primary cause of the veteran's unemployment is his 
significant non-service-connected low back disability.  At 
the 2003 RO hearing, the veteran testified that he had lost 
no time from work because of his service-connected left hip 
disability.  On that record, accordingly, there is no basis 
for the Board to find that, during flare-ups or with repeated 
activity, the veteran experiences any 38 C.F.R. § 4.40 or 
4.45 or DeLuca symptom-particularly, pain-that is so 
disabling as to warrant assignment of the next higher rating 
under DC 5252 or 5253.   

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for residuals of left hip septic 
arthritis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10% for residuals of left hip septic 
arthritis is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


